Order
filed October 27, 2011









 





 



 
 
 
 
 
 
                                                                              
In The
            Eleventh Court of
Appeals
                                                                    __________
                                                                              
No. 11-10-00338-CR
__________
 
WALTER RAY BRIDGES,
Appellant
V.
 STATE OF TEXAS,
Appellee















 



 
On Appeal from the
90th District Court 
Stephens County,
Texas
Trial Court Cause
No. 32499















 



 
O R D E R
 
It has been brought to the attention of the
Court that Lee Ann Marsh, attorney for appellant, has not filed a brief.
Appellant’s brief was originally due February 3, 2011.  On February 17, 2011,
the Clerk of this Court notified Ms. Marsh that appellant’s brief was late.  On
its own motion, the Court extended the due date for appellant’s brief until
March 21, 2011.  The brief has not been received as of this date.   The
Court directs counsel to either file the brief by November 10, 2011, 9:30
a.m., or appear in person on November 10, 2011, 9:30 a.m., in
the 11th Court of Appeals Courtroom, third floor of the Eastland County
Courthouse in Eastland, Texas, and be prepared to explain the inordinate delay
in the preparation of appellant’s brief.
Signed and entered this 27th day of October,
2011.




 
JIM R. WRIGHT
Do not publish.  See Tex.
R. App. P. 47.2(b).                                 CHIEF JUSTICE 
Panel
consists of:  Wright, C.J.,
McCall,
J., and Kalenak, J.